Citation Nr: 0315258	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  99-19 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased initial evaluation for atopic 
dermatitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active military service from February 1992 to 
September 1995.  This matter initially came before the Board 
of Veterans' Appeals (BVA or Board) on appeal from an April 
1996 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma, which 
granted service connection for atopic dermatitis and assigned 
a 10 percent disability evaluation.  An August 1996 rating 
decision increased the evaluation to 30 percent.  The Board 
issued a January 2001 decision which also denied an 
evaluation in excess of 30 percent for the service-connected 
skin disability.  The veteran appealed that denial to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In May 2002, the parties submitted a Joint Motion 
for Remand.  By an Order issued in May 2002, the Court 
granted that motion and ordered the claim remanded to the 
Board.  The claim is now before the Board on remand from the 
Court.  

A July 2000 rating decision granted service connection for 
depression, as secondary to the service-connected atopic 
dermatitis.  A 10 percent disability evaluation was assigned.


REMAND

The Joint Remand requires that the veteran be afforded 
further examination of the skin to more accurately describe 
the current symptoms and reconcile differing descriptions of 
the veteran's symptoms.  Examination is also required to 
differentiate the symptoms of the veteran's service-connected 
skin disability from the symptoms of the service-connected 
psychiatric disability and to determine whether the veteran 
has "nervous manifestations" that have not been evaluated 
as part of the service-connected psychiatric disability.

The Board also notes that, during the pendency of this 
appeal, the rating criteria for disabilities of the skin were 
changed, effective August 30, 2002.  67 Fed. Reg. 49,590 
(July 31, 2002).  The veteran must be advised of the revised 
criteria and examination conducted in accordance with those 
criteria.  A revised regulation, if more favorable to the 
veteran, must be applied to a pending claim, but may be 
applied only from the effective date of the regulation, and 
not for any period prior to the effective date.  See 38 
U.S.C.A. § 5110; see also VAOPGCPREC 3-2000.

Under the decision of the U.S. Court of Appeals for the 
Federal Circuit in Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the Board must, at this time, remand the 
claim for further development as outlined in the joint motion 
to remand and to afford the veteran due process of law as 
determined by the Federal circuit decision.

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  (a) The RO should assure that the 
record reflects that the veteran has been 
advised of the enactment of the VCAA, and 
of his responsibilities under the Act, 
and of VA's duties and responsibilities 
under the Act.  The RO should 
specifically advise the veteran of the 
period of time in which he may timely 
submit or identify evidence which might 
substantiate his claim, and the RO should 
advise the veteran as to when that period 
ends.

(b) The RO should advise the veteran that 
regulations governing evaluation of skin 
disabilities have been revised, and 
provide the veteran a copy of the revised 
regulation at 38 C.F.R. § 4.118, and 
advise the veteran of the effective date 
of the revision.  

2.  (a) The RO should obtain the VA 
clinical records of the veteran's 
treatment for his skin disability, and 
records of any neurological treatment 
and/or psychiatric treatment at the 
Muskogee VA Medical Center (VAMC) from 
May 2000 to the present.

(b)  The RO should afford the veteran the 
opportunity to identify any VA Medical 
Center other than the Muskogee VAMC at 
which he has been treated for a service-
connected skin or psychiatric disability 
or for a neurologic disorder since May 
2000.  The RO should afford the veteran 
an opportunity to identify any private 
provider or available private clinical 
records of dermatologic, neurologic, or 
psychiatric treatment which are not 
currently associated with the claims file 
which might assist him to establish his 
claim.  The RO should obtain any VA 
treatment records or private treatment 
records not yet associated with the 
claims file which the veteran believes 
may be relevant.  

3.  The RO should advise the veteran that 
he is being afforded another opportunity 
to submit alternative evidence regarding 
the severity of the service-connected 
skin disability, including statements 
from current or former employers, 
supervisors, or co-workers, written 
opinions from physicians or other health 
care providers, and the like. 

4.  The veteran should be afforded VA 
examination of the skin to determine the 
current severity and manifestations of 
his service-connected atopic dermatitis.  
If possible, examination should be 
scheduled when the veteran's skin 
disorder is most disabling.  All 
necessary tests and studies should be 
conducted.  Photographs of all affected 
areas should be associated with the 
claims folder.  The claims folder and a 
copy of this Remand must be made 
available to the examiner.  The examiner 
should note review of pertinent 
information in the report of examination.  
The examiner is asked to specifically 
evaluate any disfigurement, lesions, 
scarring, ulcerations, itching, pain or 
tenderness, exfoliation, exudation, 
crusting, pigment changes or systemic or 
nervous manifestations found present.  If 
"nervous manifestations" are present, 
the examiner should state what is meant 
by that term and describe the "nervous 
manifestations" in detail.  Any opinion 
expressed should be accompanied by a 
written rationale. 

5.  The veteran should be afforded VA 
psychiatric and/or neurologic examination 
as necessary to determine whether the 
veteran has "nervous manifestations" of 
or related to service-connected atopic 
dermatitis, to include any symptomatic 
nervous system manifestations or 
neurologic disorder which is separate 
from and may be differentiated from the 
service-connected depression.  If either 
the psychiatric or neurology examiner 
finds that "nervous manifestations" are 
present, the examiner should state what 
is meant by that term and describe the 
"nervous manifestations" in detail.  
The psychiatric examiner should describe 
the symptoms considered to be 
manifestations of depression, and should 
provide an opinion as to whether the 
veteran has any psychiatric symptom(s) 
not considered in describing the severity 
of service-connected depression.  Any 
opinion expressed should be accompanied 
by a written rationale.

6.  After completing the actions 
discussed above, the RO should determine 
whether any additional development or 
other action is required.  The RO should 
undertake any further development deemed 
appropriate.  After completing all 
appropriate development, the RO should 
readjudicate the claim for an increased 
initial evaluation, to include 
consideration of whether a staged rating 
is appropriate.  If the decision remains 
adverse to the veteran, the veteran and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC).  

The case should be returned to the Board for further 
appellate consideration in accordance with the normal 
procedures.  The purposes of this REMAND are to ensure that 
the veteran has been accorded due process of law and to 
conduct additional development.  No inference should be drawn 
regarding the final disposition of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


